Citation Nr: 0414837	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for a 
scar as a residual of a laceration of the right knee, 
currently evaluated as noncompensable.

2. Entitlement to service connection for chronic bilateral 
knee disorders to include arthritis.

3. Entitlement to service connection for chronic left ankle 
disorder to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

In February 1946, the Regional Office (RO) established 
service connection for the veteran's scar as a residual of a 
laceration of the right knee and assigned a noncompensable 
evaluation for that disability.  In April 2001, the veteran 
submitted a compensation application for his "right knee 
condition."  The RO construed this statement as a claim for 
an increased disability evaluation for his service-connected 
scar as a residual of a laceration of the right knee.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the St. Petersburg, Florida, RO that denied a compensable 
disability rating for the veteran's scar as a residual of a 
laceration of the right knee.  In May 2002, the veteran 
submitted a notice of disagreement with the September 2001 
rating decision.  In August 2002, the RO issued a deferred 
rating decision that acknowledged a receipt of a claim for 
service connection for arthritis of the right knee.  In 
November 2002, the RO issued a statement of the case (SOC) as 
to the increased disability evaluation his service-connected 
scar of the right knee.  

In February 2003, the veteran submitted a substantive appeal 
as to his increased disability evaluation and asserted that 
his disorders of the knees and ankles, bilaterally, were 
related to his in-service duties.  In a May 2003 internal 
report of contact with the veteran, an RO employee stated 
that the veteran had clarified his intent to limit his claim 
to service connection for arthritis of both knees and left 
ankle.  In June 2003, the RO denied service connection for 
disorders of both knees and of the left ankle.  In September 
2003, the veteran asserted that "treatment for his ankles 
and broken leg" are a result of his in-service injuries.  
Although the veteran did not specifically contend that this 
statement was a notice of disagreement with the June 2003 
rating decision, the Board construes this as a timely-filed 
notice of disagreement under 38 C.F.R. §§ 20.201, 20.202, 
20.301.  The veteran has been represented by the American 
Legion throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the veteran's part.

In a June 2001 written statement, the veteran asserted that 
his right leg disorder was related to his in-service 
injuries.  In the September 2003 written statement, the 
veteran asserted that the disorders of his "ankles" were 
related to his in-service injuries.  The issues of the 
veteran's right ankle and right leg disorders are referred to 
the RO for appropriate development.


REMAND

It appears that the veteran submitted a claim for an 
increased disability evaluation for his service-connected 
scar as a residual of a laceration of the right knee (see VA 
Form 21-526 dated in April 2001).  The veteran has not been 
afforded VA compensation examination to determine the 
severity of his scar.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
VA compensation examination for his scar as a residual of a 
laceration of the right knee is required to resolve this 
issue.  

The Board notes that the veteran has submitted a timely 
notice of disagreement with the June 2003 rating decision 
that denied service connection for chronic bilateral knee 
disorders and left ankle disorder.  The RO has not issued a 
Statement of the Case (SOC) to the veteran which addresses 
those issues.  The United States Court of Appeals for 
Veterans Claims (Court) has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000 (VCAA) is completed.  In particular, the RO 
should ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2. The RO should request that the veteran provide 
updated information as to all treatment of his 
scar as a residual of a laceration of the right 
knee, including the names and addresses of all 
health care providers, clinics, and hospitals, and 
the approximate dates of treatment.  Upon receipt 
of the requested information and the appropriate 
releases, the RO should contact all identified 
health care providers, clinics, and hospitals, and 
request that they forward copies of all available 
clinical documentation pertaining to treatment of 
the veteran for incorporation into the record.  

3. The RO should then request that copies of all 
VA clinical documentation, pertaining to treatment 
of the veteran's scar as a residual of a 
laceration of the right knee, chronic bilateral 
knee disorders, and chronic left ankle disorder, 
which is not already of record, be forwarded for 
incorporation into the record.  

	4. The RO should then schedule the veteran for VA 
compensation examination which is sufficiently 
broad to accurately determine the current nature 
and severity of his scar as a residual of a 
laceration of the right knee.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically state that 
such a review was conducted.  

The examination should be conducted in a 
manner that involves a review of the 
rating schedule criteria and regulations 
for scar as a residual of a laceration of 
the right knee, both prior to and as of 
August 30, 2002, which is the effective 
date of the revised criteria for 
evaluating skin disorders.  38 C.F.R. § 
4.118, Diagnostic Codes 7800-7833 (2002, 
2003).  

If the scar as a residual of a laceration 
of the right knee is rated on the 
limitation of function of the affected 
part, the examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected scar as a 
residual of a laceration of the right 
knee and any associated pain with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the knee as a 
result of the scar should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
specifically comment on the impact of the 
veteran's service-connected scar as a 
residual of a laceration of the right 
knee upon his industrial activities and 
employability.  

5. The RO should provide the veteran with adequate 
notice of the date and place of any VA 
examination.  A copy of all notifications must be 
associated with the claims folder.  The veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause shown 
may have adverse effects on his claims.  38 C.F.R. 
§ 3.655 (2003).

6.  The RO should issue a statement of the case 
addressing the issues of entitlement to service 
connection for chronic bilateral knee disorders 
and chronic left ankle disorder.  The statement of 
the case should include a summary of the relevant 
evidence and citation to all relevant law and 
regulations. 38 U.S.C.A. § 7105(d).  The veteran 
should be advised of the time limit in which he 
may file a substantive appeal in this case. 38 
C.F.R. § 20.302(b) (2003).  

7. The RO should then readjudicate the veteran's 
entitlement to service connection for an increased 
disability evaluation for the veteran's scar as a 
residual of a laceration of the right knee with 
express consideration of VAOPGCPREC 3-2000.  If 
the benefit sought on appeal remains denied, the 
veteran and his accredited representative should 
be issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions taken 
on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered, since the issuance of the last SSOC.  
The veteran and his accredited representative 
should be given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


